Case 1:19-cv-01232-ADC Document 116 Filed 08/17/21 Page 1 of 2
UNITED STATES DISTRICT COURT

DISTRICT OF MARYLAND
CHAMBERS OF 101 WEST LOMBARD STREET
A. DAVID COPPERTHITE BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE (410) 962-0946

MDD_ADCChambers@mdd.uscourts.gov

August 16, 2021
TO COUNSEL OF RECORD

Re: Agropex International, Inc. v. Access World (USA) LLC
Civil No. ADC-19-1232

Dear Counsel:

On May 6, 2021, Defendant filed a Motion for Summary Judgment in this Court seeking a
ruling in its favor on all claims raised in Plaintiff's Amended Complaint. ECF No. 94. On May
20, 2021, Plaintiff filed a response in opposition and Cross-Motion for Summary Judgment. ECF
No. 100. After reviewing the motions and responses thereto (ECF Nos. 100, 101, 103) this Court
entered a Memorandum Opinion and Order on July 14, 2021, denying Defendant’s Motion for
Summary Judgment and denying Plaintiff's Cross-Motion for Summary. ECF Nos. 109, 110. On
July 28, 2021, Defendant filed a Motion for Reconsideration of the Court’s July 14, 2021 decision
(the “Motion”) (ECF No. 113), which Plaintiff opposed on August 11, 2021. ECF No. 114. On
August 12, 2021, Defendant filed a reply. ECF No. 115. The Court finds that no hearing is
necessary. Loc.R. 105.6 (D.Md. 2018).

“[S]imilar to the standard for relief under Fed. R. Civ. P. 59(e), ‘[a] motion for
reconsideration is appropriate [1] to “correct manifest errors of law or fact or [2] to present newly
discovered evidence,” or [3] where there has been'an intervening change in controlling law.”
Crocetti v. Comm ’r, Soc. Sec. Admin., No. SAG-17-1122, 2018 WL 3973074, at *1 (D.Md. Aug.
1, 2018) (quoting Potter y. Potter, 199 F.R.D. 550, 552 n.1.(D.Md. 2001)).

In its Motion, Defendant argues that the Court erred by recognizing Plaintiff's fraudulent
inducement argument. Defendant contended that the argument was untimely, and Plaintiff failed
to introduce admissible evidence that created a genuine issue of material fact “that would preclude
a finding that the matter is time-barred in part.” ECF No. 113-1 at 5. Defendant’s first argument
fails because whether Plaintiff was fraudulently induced into entering the contract remains a
factual dispute. There was no necessity to plead the dispute which was a product of discovery.
Since the alleged fraud raises a dispute of material fact, it remains inappropriate for summary
judgment.

Defendant next contends that the factual dispute of whether it properly stored the Cargo is
not material even if it did fail to meet its contractual obligations. Also, that Plaintiff's remedy is
within the terms of the contract. ECF No. 113-1 at 6. Defendant’s argument lacks merit. The entire

’ basis for this suit concerns the damage done to the Cargo while under Defendant’s care. “An issue
of fact is material if, under the substantive law of the case, resolution of the factual dispute could
affect the outcome.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The manner
in which Defendant stored the Cargo is thus plainly a material issue to the case. Defendant even
acknowledges that the parties dispute the facts surrounding the storage. ECF No.. 113-1 at 6. As
such, this dispute renders summary judgment inappropriate.

 
Case 1:19-cv-01232-ADC Document 116 Filed 08/17/21 Page 2 of 2

Further, as stated in the Court’s Memorandum Opinion, “Plaintiff presents evidence of
factual disputes including whether those contracts are enforceable against Plaintiff.” ECF No. 109
at 13. Defendant’s arguments about Plaintiffs claims being time-barred and that Plaintiff's
remedies are only those within the contracts are inapplicable. The Court articulated that “questions
of material fact remain surrounding whether the scope of the July 18 agreement can extend beyond
the four corners of the document and if so, whether Defendant is shielded from liability for the
alleged damage that occurred during the storage of the Cargo prior to July 1.” /d. As the Court
explained, summary judgment is inappropriate because genuine issues of material fact exist as to
whether the contract is enforceable against Plaintiff at all. Jd. Therefore, whether Plaintiff is subject
to the time-bar provisions or the remedies laid out in the contract are issues to be resolved at trial,
not at the summary judgment stage.

For the reasons stated above, Defendant’s Motion for Reconsideration (ECF No. 113) is
DENIED. Despite the informal nature of this letter, it is an ORDER of the Court, and the Clerk is
directed to docket it accordingly

Very truly yours,

HS YS>

A. David Copperthite
United States Magistrate Judge
